DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims benefit of the previously filed US provisional application serial number 62/630,362 filed on Feb 14, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/14/2019, 03/07/2019, 03/13/2019 and 12/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 25 are objected to because of the following informalities:  There can only be one claim 25.  Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 25 been renumbered 26.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the Such claim limitation(s) is/are: “memory device” in claims 12 and 20 and “GPS unit” in claim 24.
Regarding claim 12, the language “memory device” uses the generic place holder “device” that has functional language “having computer executable instructions stored thereon, causing a processor to: . . .”.  The term “device” is modified by memory and the functional language contains structure – processor.  Thus, one of ordinary skill would understand memory to be stored on the processor.  The algorithm is at least provided by the steps (i)-(iii) as provided in the claim.  Similarly, the “memory device” in claim 20 also has structure which is a processor that performs functions as claimed that suffice as having an algorithm.  
Regarding claim 24, the language “global positioning (GPS) unit” uses the generic place holder “unit” and has functional language “location of the PSSR is determined.”  The specification refers to a GPS receiver in Para. [0098]. It would be obvious to one of ordinary skill that a “global positioning (GPS) unit” is a GPS receiver.  In fact, one of ordinary skill commonly uses the terms “GPS” and “GPS receiver” interchangeably.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “step” in claims 3-6.  Here, the claims are directed to a method in which the steps outline the algorithm being performed.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the language “P2 synchronized with the pulses P1-P3” is unclear.  It does not make sense to state that P2 is synchronized with P2 which is included as part of “P1-P3.”  Also, it is not clear as to whether P2 is included a part of P1-P3 and, if so, if it is the same P2 or a different P2.  As such, the metes and bounds of the claim cannot be ascertained, thus the claims are indefinite. Similar language in claim 19 is similarly rejected.  
Also, it is not clear as to whether the sub-steps (i)-(iv) further define step (a) or the method in general.  The claims state that steps (i)-(iv) are performed “provided the PSSR is within the beam-width of the wide-beam antenna” yet wouldn’t at least step (i) have to be performed regardless in making such determination?  In other words, at least step (i) of detecting P2 pulses would have to be performed before determining whether the P2 pulses are within a certain beam-width.  As such, the metes and bounds of the claim cannot be ascertained, thus the claims are indefinite.  Similar language in claim 12 is similarly rejected.  
Also, the language “the pulses P1-P3 generated by a main antenna of the SSR, and the pulse P2 generated by a wide-beam antenna of the SSR” is unclear as to whether P2 is part of the main antenna and wide-beam antenna.  If the phrase “P1-P3” is a pair of pulses consisting of P1 and P3, then the claims should indicate it is a pair because “P1-P3” could be read to include all three pulses P1, P2 and P3.  Also, it is not clear as to whether the main antenna and the wide-beam antenna are the same or different antennae in contrast to being the same antenna but having at least two different lobes or radiation patterns.  Also, the term “wide-beam” is not clear because 
Similarly, the language “P1 and P3 generated by a main antenna of the SSR, and the pulse 2 generated by a wide-beam antenna of the SSR” in claim 12 is indefinite for the same reasons given above with respect to claim 1 as to whether the main antenna and the wide-beam antenna are the same antenna or different antennae and that the term “wide-beam” is not clear because no context is given.  Also, it is not clear whether “P1-P3” in claim 13 which depends on claim 12 is two or three pulses.  As such, the metes and bounds of the claims cannot be fully ascertained, thus the claims are indefinite.
Similarly, the language “P2 pulse being transmitted in a staggered pattern through a wide-beam antenna . . . P1-P3 combinations from the main antenna” in claim 17 is indefinite for the same reasons given above with respect to claim 1 as to whether P2 is transmitted on both a main antenna and a wide-beam antenna, whether P1-P3 comprises two or three pulses and whether the main antenna and the wide-beam antenna are the same antenna or different antennae and that the term “wide-beam” is not clear because no context is given.  As such, the metes and bounds of the claims cannot be fully ascertained, thus the claims are indefinite.
Similarly, the language “a staggered pattern through a wide-beam antenna” in claim 20 is indefinite because the term “wide-beam” is not clear because no context is given.  Also, the language of claim 21 “combinations form the main antenna” is not clear as to whether the “main antenna” in claim 21 is the same as the wide-beam antenna in claim 20 from which claim 21 depends or a different antenna and whether P2 is actually being transmitted by both the main antenna and wide-beam antenna.  Again, it is not clear if “P1-P3” in claim 21 is two or three 
As to claim 4, at least sub-limitation iii-1 appears to be directed to receiving/detecting pulses which corresponds to step (i) not step (iii).  As such, the metes and bounds of the claims cannot be fully ascertained, thus the claims are indefinite.  
Claim 1 recites the limitation "the pulses P1-P3" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Generally, the presence or absence of such reference characters does not affect the scope of a claim.  MPEP 608.01(m) [R-10.2019].
Dependent claims 10, 13, 18-19, 21 and 25 do not clarify whether “P1-P3” are two or three pulses.  Some of the dependent claims state that “P1-P3” pulses can be “combinations” but the term “combination” does not clarify whether it is a combination of two or three pulses.  
Dependent claims 2-11, 13-16, 18-19, and 21-26 are rejected due to dependency on a rejected base claims 1, 12, 17 and 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-18, 20, 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flax (US 4,782,450).
As to claim 1, Flax discloses a method for determining a pulse repetition frequency (PRF) pattern for a staggered interrogation signal of a Secondary Surveillance Radar (SSR) (Fig. 6), the method comprising:
at a Passive Secondary Surveillance Radar (PSSR) spaced apart from the SSR (9:5-29 “Locator 40 in aircraft 54 “hears” the transponder’s reply.”  Fig. 6 item 54 and 14.  Here, item 54 meets the scope of a PSSR which hears the transponder 50 and item 14 meets the scope of a SSR.  Locator 40 is shown in Fig. 5.  Fig. 11 illustrates the order of logical precedence of the locator’s functions.):
(a) detecting side lobe suppression pulses P2 (14:14-37 Fig. 12 step 124.  See also Fig. 11 steps 100 and 104) of the staggered interrogation signal comprising pulses (P1, P2, P3) (13:39-49 Fig. 11 step 108 “stagger pattern”), the pulses P1-P3 generated by a main antenna of the SSR (Fig. 6 shows radar 14 with an interrogation beam 16), and the pulse P2 generated by a wide-beam antenna of the SSR (claim 1 “mode A and mode C interrogations through an irradiating rotating beam, and omnidirectional transmitting an ISLS pulse pair with each interrogation), the wide-beam antenna having a beam-width (Id.  The omnidirectional would have a wide beam), the pulses P2 synchronized with the pulses P1-P3 with a predefined time delay (3:47-62 “the leading edge of the P2 pulse follows that of the P1 pulse by 2 microseconds”), comprising:
provided the PSSR is within the beam-width of the wide-beam antenna (14:14-37 “If the amplitude of P1 greatly exceeds that of P2, then the locator's aircraft, 54, must be in the coverage of interrogation beam 16; and P1 must therefore be the first pulse of an interrogation’s P1, P3 
i) detecting successive P2 pulses (Fig. 11 step 108 “stagger pattern, prf, interlace pattern.”  Note that a pattern type, e.g. stagger, would be a time-ordered repeating sequence having a PRF.);
ii) forming a time-ordered sequence of P2 pulse intervals (Id.);
iii) determining a repeating sequence of intervals in the time-ordered sequence of P2 pulse intervals (Id.); and
iv) deriving the PRF pattern for the staggered interrogation signal of the SSR based on the repeating sequence of intervals (Id.).
As to claim 2, Flax discloses the method of claim 1, further comprising predicting a transmit time for P3 pulse based on said PRF pattern provided the PSSR is outside the beam-width of the wide-beam antenna (14:14-37 “If the amplitude of P1 greatly exceeds that of P2, then the locator's aircraft, 54, must be in the coverage of interrogation beam 16; and P1 must therefore be the first pulse of an interrogation’s P1, P3 pair. If P1's amplitude is not much greater than that of P2, then aircraft 54 is necessarily outside the coverage of beam 16, and the P1, P2 pair must be an ISLS transmission.” Fig. 12 step 124), thereby determining the transmit time for the P3 pulse when P2 pulses from the wide-beam antenna are not detectable (Id.  “If receiver 42 determines that it has received the P1 pulse of an interrogation, it next checks its temporary storage to find a pulse properly spaced to be the matching P3. In the event that it finds a pulse whose leading edge follows that of the P1 pulse by 8 microseconds or 21 microseconds, it records the pair as constituting either a mode A or mode C interrogation, as appropriate. In the 
As to claim 3, Flax discloses the method of claim 1, wherein the step (ii) comprises detecting a first and second successive P2 pulses, each having a respective pulse detection time, determining a first time interval between the first and second successive P2 pulses, and storing the first time interval as the time-ordered sequence of P2 pulses (18:10-15 “average time interval between successive replies” and 31:5-15 “to obtain a sequence of time intervals representing said SSR’s stagger pattern.”  Given that a computer is performing these steps meets the scope of “storing.”  See 16:1-6 “The computer chronologically orders the table, and records an update of the radars states, the entry having the most recent arrival time.”).
As to claim 4, Flax discloses the method of claim 3, wherein the step (iii) further comprises:
iii-1) receiving a new P2 pulse and determining a new time interval between said new P2 pulse and a last received P2 pulse (16:6-23 Fig. 15 step 152); and
iii-2) provided said new time interval does not match the first time interval, adding said new time interval to the time-ordered sequence of P2 pulse intervals and repeating the steps (iii-1) to (iii-2) (Id.).
As to claim 5, Flax discloses the method of claim 4, wherein the step (iv) further comprises:
provided said new time interval matches the first time interval, and the sequence of intervals starts repeating itself, determining the PRF pattern based on the repeating sequence of intervals
As to claim 6, Flax discloses the method of claim 1, wherein the step (iii) comprises applying statistical processing or averaging for updating said PRF pattern (22:55-60 “averaging the individual arrival time differences”).
As to claim 7, Flax discloses the method of claim 1, wherein the PSSR is one of the following: a stationary PSSR (Fig. 6 item 54); a mobile PSSR.
As to claim 8, Flax discloses the method of claim 1, further comprising determining a position of a target object using the transmit time of the P3 pulse and a reply message from said target object received at said PSSR, wherein said reply message is in response to an interrogation from the SSR (Fig. 11 step 112 and Fig. 18 steps 262 and 264).
As to claim 9, Flax discloses the method of claim 8, wherein determining the position comprises determining a position of an aerial, nautical or ground object (Id.).
As to claim 10, Flax discloses the method of claim 1 further comprising determining an interrogation mode pattern of the PRF pattern, comprising:
(i) determining an interrogation mode sequence of said main antenna based on P1-P3 pulse combinations (in addition to 14:14-37, see 16:41-66 “If the interrogation's arrival time matches some radar's extrapolated stagger pattern, and its mode matches the same radar's extrapolated interlace pattern, then that radar is determined to be the source of the interrogation. For the sake of efficiency, the routine should be written to first test an interrogation's arrival time and mode against the extrapolated patterns of any radar whose interrogations were heard within the immediate past, i.e. within a time period comparable to a beam dwell; to next test against the extrapolated patterns of any radar heard approximately one scan period prior to the arrival time; and finally, to test against the patterns of all other radars heard within the previous few minutes.” 
(ii) matching said interrogation mode sequence in said PRF pattern (Id.).
As to claim 12, Flax discloses an apparatus for determining a pulse repetition frequency (PRF) pattern for a staggered interrogation signal of a Secondary Surveillance Radar (SSR) (9:5-29 Fig. 6 items 14 as the SSR and item 40 as the PSSR/apparatus and 2:33-59 Fig. 1), the apparatus comprising:
a memory device having computer executable instructions stored thereon (Fig. 5 item 46 computer), causing a processor to:
detect side lobe suppression pulses P2 of the staggered interrogation signal comprising pulses P1, P2, P3, the pulses P1 and P3 generated by a main antenna of the SSR (14:14-37 Fig. 12 step 124.  See also Fig. 11 steps 100 and 104 and 13:39-49 Fig. 11 step 108 “stagger pattern”  Fig. 6 shows radar 14 with an interrogation beam 16), and
the pulse P2 generated by a wide-beam antenna of the SSR, the wide-beam antenna having a beam-width, the pulse P2 synchronized with the pulses P1 and P3 (claim 1 “mode A and mode C interrogations through an irradiating rotating beam, and omnidirectional transmitting an ISLS pulse pair with each interrogation” and as shown in Fig. 6 and Fig. 12 step 124), comprising:
provided the PSSR is within the beam-width of the wide-beam antenna
i) detecting multiple P2 pulses and forming a time-ordered sequence of P2 pulse intervals (Id.  see also Fig. 11 step 108 “stagger pattern, prf, interlace pattern.”  Note that a pattern type, e.g. stagger, would be a time-ordered repeating sequence having a PRF.);
(ii) determining a repeating sequence of intervals in said time-ordered sequence of P2 pulse intervals (Id.); and
(iii) deriving the PRF pattern for the staggered interrogation signal of the SSR based on the repeating sequence of intervals (Id.).
As to claim 13, Flax discloses the apparatus of claim 12, wherein the computer executable instructions further cause the processor to determine an interrogation pattern of said PRF pattern based on P1-P3 pulse combinations (in addition to 14:14-37, see 16:41-66 “If the interrogation's arrival time matches some radar's extrapolated stagger pattern, and its mode matches the same radar's extrapolated interlace pattern, then that radar is determined to be the source of the interrogation. For the sake of efficiency, the routine should be written to first test an interrogation's arrival time and mode against the extrapolated patterns of any radar whose interrogations were heard within the immediate past, i.e. within a time period comparable to a beam dwell; to next test against the extrapolated patterns of any radar heard approximately one scan period prior to the arrival time; and finally, to test against the patterns of all other radars heard within the previous few minutes” See also 15:41-65, Fig. 14 step 144.  “extrapolated patterns of any radar whose interrogations were heard”  See also 2:33-59 Fig. 1).
As to claim 14, Flax discloses the apparatus of claim 12, wherein the computer executable instructions further cause the processor to predict a transmit time for P3 pulse based on said PRF pattern provided the PSSR is outside the beam-width of the wide-beam antenna (in addition to 14:14-37, see 16:41-66 “If the interrogation's arrival time matches some radar's 
As to claim 15, Flax discloses the apparatus of claim 12, wherein the computer executable instructions further cause the processor to determine a position of a target object using a transmit time of an interrogation (15:41-66 “test an interrogation’s time arrival time and mode against extrapolated patterns of any radar whose interrogations where heard.”).
As to claim 16, Flax discloses the apparatus of claim 12, wherein the target object is one of an aerial, nautical or ground object (Fig. 1 shows aircraft and Fig. 6 shows locator 40 which is an aircraft and fixed transponder 50).
As to claim 17, Flax discloses a method for determining a position of a target object, comprising:
processing at an onboard Passive Secondary Surveillance Radar (PSSR) system, signals received from a Secondary Surveillance Radar (SSR) comprising identifying a plurality of P2 pulses, said P2 pulses being transmitted in a staggered pattern through a wide-beam antenna having a beam-width, the PSSR detecting said P2 pulses when the PSSR is within said beam-width (9:5-29 “Locator 40 in aircraft 54 “hears” the transponder’s reply.”  Fig. 6 item 54 and 14.  
forming a time-ordered sequence of P2 pulse intervals from said P2 pulses (Fig. 11 step 108 “stagger pattern, prf, interlace pattern.”  Note that a pattern type, e.g. stagger, would be a time-ordered repeating sequence having a PRF.);
determining a pulse repetition frequency (PRF) pattern of said P2 pulses, based on an identification of a repeating sequence of pulse intervals in said time-ordered sequence of P2 pulse intervals (Id.);
determining a interrogation mode pattern of the said PRF pattern based on said P1-P3 combinations from main antenna (Id.);
receiving a reply from the target object wherein said reply is responsive to an interrogation signal comprising a P3 pulse sent by the SSR to said target object (in addition to 14:14-37, see 16:41-66 “If the interrogation's arrival time matches some radar's extrapolated stagger pattern, and its mode matches the same radar's extrapolated interlace pattern, then that radar is determined to be the source of the interrogation. For the sake of efficiency, the routine should be written to first test an interrogation's arrival time and mode against the extrapolated patterns of any radar whose interrogations were heard within the immediate past, i.e. within a time period comparable to a beam dwell; to next test against the extrapolated patterns of any 
estimating a transmit time of said P3 pulse interrogation signal based on a reception time of said interrogation pattern and the PRF pattern of the P2 pulses (Id.); and
determining the position of the target object using an altitude information h of the target object contained in said reply, location of the SSR, said transmit time of said P3 pulse interrogation signal and said reception time of said reply (Fig. 11 step 112 and Fig. 18 steps 262 and 264.  See also 17:10-11 “mode C (altitude)”).
As to claim 18, Flax discloses the method of claim 17 further comprising determining an interrogation pattern of said PRF pattern based on P1-P3 pulse combinations (16:41-66 “If the interrogation's arrival time matches some radar's extrapolated stagger pattern, and its mode matches the same radar's extrapolated interlace pattern, then that radar is determined to be the source of the interrogation. For the sake of efficiency, the routine should be written to first test an interrogation's arrival time and mode against the extrapolated patterns of any radar whose interrogations were heard within the immediate past, i.e. within a time period comparable to a beam dwell; to next test against the extrapolated patterns of any radar heard approximately one scan period prior to the arrival time; and finally, to test against the patterns of all other radars heard within the previous few minutes” Fig. 14 step 144).
As to claim 20, Flax discloses a Passive Secondary Surveillance Radar (PSSR) system for determining a position of a target object (Fig. 1 or Fig. 6), comprising:
a first receiver for receiving a reply from the target object wherein said reply is responsive to an interrogation signal comprising a P1 and a P3 pulse sent by a Secondary Surveillance Radar (SSR) to said target object (Figs. 1 and 5-6 where Fig. 5 shows item 42 1030 MHz receiver and item 44 1090 MHz receiver);
a second receiver for receiving from said SSR a plurality of P2 Pulses, said P2 pulses being transmitted in a staggered pattern through a wide-beam antenna having a beam- width and said second receiver detecting the P2 pulses when the second receiver is within the beam-width (Id.  see also claim 1 “mode A and mode C interrogations through an irradiating rotating beam, and omnidirectional transmitting an ISLS pulse pair with each interrogation); and
a memory device having computer executable instructions stored thereon (Fig. 5 item 46 computer), causing a processor to:
process said plurality of P2 pulses to form a time-ordered sequence of P2 pulse intervals (Fig. 11 step 108 “stagger pattern, prf, interlace pattern.”  Note that a pattern type, e.g. stagger, would be a time-ordered repeating sequence having a PRF.);
determine a pulse repetition frequency (PRF) pattern of said P2 pulses, based on an identification of a repeating sequence of intervals in said time-ordered sequence of P2 pulse intervals (Id.);
estimate a transmit time of said interrogation signal based on a reception time of said
reply, the PRF pattern of the P2 pulses (Id.  See also16:41-66 “If the interrogation's arrival time matches some radar's extrapolated stagger pattern, and its mode matches the same radar's extrapolated interlace pattern, then that radar is determined to be the source of the interrogation. For the sake of efficiency, the routine should be written to first test an interrogation's arrival time and mode against the extrapolated patterns of any radar whose interrogations were heard within the immediate past, i.e. within a time period comparable to a beam dwell; to next test against the extrapolated patterns of any radar heard approximately one scan period prior to the arrival time; 
determine the position of the target object based on an altitude information of the target object present on said reply, a location of the SSR, said transmit time of said interrogation signal and said reception time of said reply (Fig. 11 step 112 and Fig. 18 steps 262 and 264.  See also 17:10-11 “mode C (altitude)”).
As to claim 21, Flax discloses the PSSR system of claim 20, further comprising computer readable instructions that cause the processor to determine a interrogation mode pattern of the said PRF pattern based on P1-P3 pulse combinations from the main antenna, and further estimate the transmit time of said interrogation signal based on the interrogation mode of the P2 pulses (16:6-23 Fig. 14 item 152).
As to claim 25, Flax discloses the method of claim 1, further comprising using P1-P3 pulse combinations for determining the staggered PRF (Fig. 11 item 108; Fig. 14 item 152).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being obvious over Flax in view of Wu (US 2015/0331099)
As to claim 11, Flax does not discloses the method of claim 1 further comprising performing a calibration operation to compensate for a time drift due to electronics within said PSSR to improve a time accuracy of an interrogation.
In the same field of endeavor, Wu discloses “calibrates an aircraft's RTR, PR, and EPR measurements by computing the clock frequency offset and clock frequency drift (changing rate of offset) using GPS positions or GPS pulse per second (PPS) outputs when GPS is available. It is well known that a quartz oscillator experiences long-term frequency drift due to aging effects. Without calibration, the operational frequency of an oscillator may slowly change over time. For lower-quality oscillators, such drifting effect may cause measurement errors that are not negligible and need to be corrected (Para. [0178]).”
In view of the teachings of Wu it would have been obvious to a person having ordinary skill in the art at the time of filing to calibrate electronics, i.e. oscillator, in Flax for drift in order to correct for measurement errors thereby improving overall positioning accuracy.  
As to claim 24, Flax discloses the PSSR system of claim 20 wherein the location of the SSR is a fixed location known to the PSSR system (Fig. 6 item 50 “fixed transponder”)
Flax does not disclose the PSSR system of claim 20 wherein the location of the PSSR is determined using a global positioning (GPS) unit.
In the same field of endeavor, Wu discloses “When the direct-reply aircraft has other independent navigation sources that are working, such as a working GPS or DME/DME/IRU, the range measurements can be used for validating the position of a ground transceiver (Para. [0069], Fig. 15).”  
In view of Wu, it would have been obvious to a person having ordinary skill in the art to use independent navigation sources such as GPS in Flax in order to validate position thereby improving overall positioning accuracy.  
Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Flax in view of Schoen (US 6,285,318).
As to claim 19, Flax discloses the method of claim 17 wherein said P2 pulse is synchronized to said P1-P3 pulse interrogation signal with a predefined time interval (3:47-62 “the leading edge of the P2 pulse follows that of the P1 pulse by 2 microseconds”), the method further comprising determining an PRF pattern of the P1-P3 pulses (Fig. 11 item 109, Fig. 16 item 180), 
Flax does not discloses the limitation comprising applying a time shift equal to said predefined time interval to the PRF pattern of the P2 pulses.
In the same field of endeavor, Schoen discloses “The correlation integral is equivalent to "sliding" the transmitted wave form over the received wave form in small steps and summing the product of the two amplitudes. This sum peaks when the two sets of signals perfectly overlap the amount of time shift necessary gives the true time interval between transmission and reception of the signal (9:53-67).”
In view of the teachings of Schoen, it would have been obvious to a person of ordinary skill in the art at the time of filing to employ a time shift in Flax based of the PRF pattern in order in order to align a received signal with a reference signal for the purpose of signal processing techniques such as correlation thereby improving the signal-to-noise.  In other words, it would be counterproductive to correlate pulses that are not in alignment.  
Claims 22, 23, and 26 are rejected under 35 U.S.C. 103 as being obvious over Flax in view of Urkowitz (US 5,173,706)
As to claim 22, Flax is silent with in regard to particular electronics regarding the PSSR system of claim 20 further comprising:
a mixer and a local oscillator for translating the reply into an intermediate frequency band reply signal and for translating the P2 pulses into an intermediate frequency band P2 pulses; and
a single channel high-speed Analog-to-Digital Converter (ADC) for digitizing said intermediate frequency band reply signal and said intermediate frequency band P2 pulses and transmitting the digitized intermediate frequency band reply signal and the digitized intermediate frequency band P2 pulses to said processor.
In the same field of endeavor, Urkowitz discloses oscillator reference signal (52:48-49) and mixers as shown in Fig. 14a.  Urkowitz also discloses a “dual-ported RAM as the memory in ADC and Buffer 62” as shown in Fig. 3a (27:23-31).
In view of the teachings, it would have been obvious to one having ordinary skill in the art at the time of filing to employ (or assume) basic electronics such as an oscillator, mixer and an ADC in Flax because said basic electronics are conventional in that an oscillator is used to provide a stable source signal, mixing is used to up/down convert a signal in order to reduce antenna size requirements, and an ADC is used to digitize a signal so that computer processing can be done.  As such, it would have been within the basic knowledge to make/use (or assume) Flax’s invention using the above electronics.  
As to claim 23, Flax is silent with respect to particular electronics regarding the PSSR system of claim 20 further comprising:
a first mixer and a first local oscillator for translating the reply into a base band reply signal;
a second mixer and a second local oscillator for translating the P2 pulse into a base band P2 pulses; and
a dual channel high-speed Analog-to-Digital Converter (ADC) for sampling said base band reply signal and said base band P2 pulse and transmitting sampled base band reply signal and sampled base band P2 pulses to said processor.

In the same field of endeavor, Urkowitz discloses oscillator reference signal (52:48-49) and mixers as shown in Fig. 14a.  Urkowitz also discloses a “dual-ported RAM as the memory in ADC and Buffer 62” as shown in Fig. 3a (27:23-31).
In view of the teachings, it would have been obvious to one having ordinary skill in the art at the time of filing to employ (or assume) basic electronics such as an oscillator, mixer and an ADC in Flax because said basic electronics are conventional in that an oscillator is used to provide a stable source signal, mixing is used to up/down convert a signal in order to reduce antenna size requirements, and an ADC is used to digitize a signal so that computer processing can be done.  As such, it would have been within the basic knowledge to make/use (or assume) Flax’s invention using the above electronics.  Whether two separate ADC or a single ADC is used is simply a design choice wherein one of ordinary skill would understand that a single ADC cost less but that having two separate ADC’s would mitigate total failure in case one of the ADC’s would fail because at least one ADC can still provide information concerning one of the pulses.  
As to claim 26, Flax discloses aggregation of interrogations (Fig. 17 step 208) but does not disclose the method of claim 1, further comprising processing multiple reflected interrogation signals for improving signal-to-noise ratio.
In the same field of endeavor, Urkowitz discloses “processing including coherent and noncoherent integration.”  
In view of the teachings of Urkowitz, it would have been obvious to a person having ordinary skill in the art to apply coherent integration techniques because it is well-known that coherent integration improves in signal-to-noise, snr, and one of ordinary skill would consider this to be a conventional technique for improving snr.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Litchford (US 5,196,856) discloses “In accordance with the present invention, which will be described in association with the collision avoidance system shown in U.S. Pat. No. 4,486,755, but the principles of which are also applicable to other PSSR systems such as that disclosed in U.S. Pat. No. 4,115,771. In the event P1-P3 pulse pairs are not available, the system is adapted to use either P1-P2 pulse pairs or "stand-alone" P2 pulses, for timing the "listen-in" period of an Own station. More specifically, in the event of unavailability of P1-P3 pulse pairs, of which P3 is normally used for initiation of time of arrival (TOA) measurements, the system automatically selects, as a second choice, P1-P2 pulse pairs because of their pulse width and unique separation by exactly 2.0 .mu.sec. 
Litchford (US 5,198,823) discloses “The processor 30 includes an interrogation decoder 32 and a pulse repetition characteristic (PRC) selector 33 which determines whether the interrogation mode is A or C and the precise timing of each P3 pulse of the interrogating pair that is propagated along the narrow beam of the SSR radar (6:50-64).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648